DETAILED ACTION
This Office Action is in response to the communication filed on 01/03/2022. 
Claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 8, and 10 are objected to because of the following informalities: 
"the service connections" recited in claims 1 and 5 should read "the one or more service connections".
"the service networks" recited in claim 8 and 10 should read "the one or more service networks".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "the established connection", however it is unclear whether the term refers to "a connection" in line 3 of claim 1, "one or more service connections" in line 7 of claim 1, or some other established connection. 
Claim 1 recites "wherein the one or more service contexts respectively comprise different security contexts," however, it is unclear whether this limitation requires (when there is only one service context) the one service context comprises a plurality of different security contexts, or (when there are more than one service context) each of a plurality of service contexts comprise different security contexts. 
Claim 1 recites "both corresponding to the same second credential," however, it is unclear whether "both" refers to two of the security contexts, or the NAS and the AS.
In addition, it is unclear whether "the same second credential" recited in claim 1 refers to "respective second credentials" recited in claim 1 or some other second credential. 
The remaining dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, and 12-14 of U.S. Patent No. 11234126 in view of Kuge et al. (US 2019/0014464). 
Claims 1-11, and 12-14 of U.S. Patent No. 11234126 disclose all of the limitations recited in claims 1-11, and 13-15 except for a non-access stratmn (NAS) security context and an access stratum (AS) security context recited in claims 1-2. However, Kuge discloses a non-access stratmn (NAS) security context and an access stratum (AS) security context (e.g. [0179]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. 11234126 with the teachings of Kuge for the purpose of providing security protection to communication in which a small data packet is transmitted at a low frequency and allowing communication involving UE that have low power consumption in which data are transmitted and received with a low data rate to be protected (Kuge [0013]-[0014], [0022], [0050]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (WO 2011/043772) in view of Kuge et al. (US 2019/0014464).
Claim 1, Buckley teaches:
A method of operating a client device in a wireless communication network, comprising:
establishing a connection with a connectivity network based on a first credential; (e.g. fig. 1, p. 7, "When UE 202 is switched on and detects an LTE network, it first registers with MME 108 over the LTE access network. The MME uses the S6a interface to HLR/HSS 114 to retrieve the subscriber data required for authenticating and managing the user" p. 8, "MME 108 sends a challenge or user authentication request 302 to UE 202 that includes suitable information…UTRAN Ciphering Key (Ck), an Integrity Key (Ik) and an Access Security Management Entity (ASME) Key (KAsME)" p. 9, "A security context established between UE 202 and MME 108 is referred to as EPC context 404 which involves creation/generation, storage and management of context specific authentication keys")
establishing a connectivity context corresponding to the connection; (e.g. p. 9, "A security context established between UE 202 and MME 108 is referred to as EPC context 404 which involves creation/generation, storage and management of context specific authentication keys")
identifying one or more service networks associated with the connectivity network; (e.g. p. 5, "an access network controller 112 that is adapted to facilitate interfacing between the LTE/EPC architecture 102 and one or more legacy telecommunications networks 104…when UE 106A is desirous of consuming existing telecommunications services hosted by such legacy networks. By way of example, legacy telecommunications infrastructure network 104 is operable to provide services such as voice, Short Messaging Service (SMS), etcetera, and is exemplified by a Global System for Mobile Communications (GSM) network 115 and a UMTS network 117…circuit-switched (CS) services such as, e.g., voice services are provided to an LTE UE device via LTE access" p. 7, "The host name or IP address of the VANC can be pre-provisioned in the UE device or can be acquired by querying a Dynamic Host Configuration Protocol (DHCP) server in the network over the IP bearer path previously established")
establishing one or more service connections with the one or more service networks utilizing the established connection, wherein the one or more service connections are established using respective second credentials; and (e.g. fig. 1, p. 5, "an access network controller 112 that is adapted to facilitate interfacing between the LTE/EPC architecture 102 and one or more legacy telecommunications networks 104…when UE 106A is desirous of consuming existing telecommunications services hosted by such legacy networks. By way of example, legacy telecommunications infrastructure network 104 is operable to provide services such as voice, Short Messaging Service (SMS), etcetera, and is exemplified by a Global System for Mobile Communications (GSM) network 115 and a UMTS network 117…circuit-switched (CS) services such as, e.g., voice services are provided to an LTE UE device via LTE access" p. 7-8, "After registering with the LTE network, UE 202 then establishes a connection to the VANC…UE 202 establishes a secure tunnel (referred to as IP Security or IPSec tunnel) over the LTE radio network through the LTE core…VANC authenticates the user based on the relevant authentication information stored in HLR/HSS 114, which is accessed over the D' interface. Additionally, with respect to consuming CS services, e.g., Teleservices, UE 202 registers with the GSM or UMTS MSC through the secure tunnel and VANC 112…a UE device in VoLGA architecture needs to authenticate with the network environment a number of times before service is granted…the UE is first authenticated with LTE/MME, then with the VANC and then with the MSC" p. 9, "…a suitable network node 320 (i.e., a Visitor Location Register (VLR) or a Serving GPRS Serving Node (SGSN)) sends a challenge or user authentication request 322 to UE 202 that includes suitable information…such as Ck, Ik and GSM Ciphering Key (Kc) are stored in the USIM...With respect to establishing an IPSec Tunnel between UE 202 and VANC 108, an Extensible Authentication Protocol for Authentication and Key Assignment (EAP-AK.A) as described in RFC 4187 is used for authentication and session key distribution. The security context associated with this process may be referred to as IPSec Tunnel context")
establishing one or more service contexts respectively corresponding to the service connections, wherein the one or more service contexts respectively comprise different security contexts. (e.g. p. 9-10, "multiple security context…A security context established between UE 202 and MME 108 is referred to as EPC context…With respect to establishing an IPSec Tunnel between UE 202 and VANC 108…The security context associated with this process may be referred to as IPSec Tunnel context…Another security context may be established when traditional CS services are being accessed…such a context may be formed between UE 202 and MSC 402…thereby giving rise to a GERAN security context or a UTRAN security context, respectively")
Buckley teaches each of the security contexts and the second credential (see above) and does not appear to explicitly teach but Kuge teaches: 
wherein each of the security contexts comprises a non-access stratum (NAS) security context and an access stratum (AS) security context, both corresponding to the same second credential. (e.g. [0179], "the security context includes an EPS AS security context and an EPS NAS security context. The EPS AS security context is a context relating to security of an access stratum (Access Stream (AS)), the EPS NAS security context is a context relating to security of a non-access stratum (Non-Access Stream (NAS))" [0180]-[0183], "the EPS AS security context includes a cryptographic key, a Next Hop parameter (NH), a Next Hop Chaining Counter parameter (NCC), and identifiers of the selected AS level cryptographic algorithms. The cryptographic key is an encryption key in an access stratum…The NH is an information element determined from the K_ASME" [0184], "the EPS NAS security context may include the K_ASME, a UE Security capability, and the NAS COUNT")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Kuge into the invention of Buckley, and the motivation for such an implementation would be for the purpose of providing security protection to communication in which a small data packet is transmitted at a low frequency and allowing communication involving UE that have low power consumption in which data are transmitted and received with a low data rate to be protected (Kuge [0013]-[0014], [0022], [0050]).
Claim 5, Buckley-Kuge teaches wherein each of the one or more service connections is protected with a separate key based on the corresponding AS security context and distinguished by a corresponding virtual Evolved Packet System (EPS) Session Management tag (e.g. Buckley fig. 11A, p. 8 ll. 11-14, p. 9 ll. 2-4, p. 10 ll. 10-13, p. 13 ll. 1-3, ll. 20-22; Kuge [0096]-[0097], [0177], [0180]-[0185]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (WO 2011/043772) in view of Kuge et al. (US 2019/0014464) further in view of Anchan et al. (US 2014/0064209).
Claim 2, Buckley-Kuge teaches wherein the NAS security context is configured to protect control messages between the client device and at least one of a host mobility management entity (HMME) or a Service Management Entity (SME) and the AS security context is configured to protect (e.g. Buckley fig. 1, 2; Kuge [0120], [0180]-[0183], [0290]) and does not appear to explicitly teach but Anchan teaches at least one of: one or more signaling radio bearers, one or more data radio bearers, or a combination of signaling radio bearers and data radio bearers (e.g. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Anchan into the invention of Buckley-Kuge, and the motivation for such an implementation would be for the purpose of providing and managing always-on service (Anchan [0079]-[0080]).
Claim 3, Buckley-Kuge teaches wherein the establishing one or more service connections comprises transmitting a message destined to the one or more service networks, and a message destined to a host mobility management entity (HMME) of the connectivity network (e.g. Buckley fig. 1, 2), and does not appear to explicitly teach but Anchan teaches the message is encapsulated in a message (e.g. [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Anchan into the invention of Buckley-Kuge combination, and the motivation for such an implementation would be for the purpose of providing and managing always-on service (Anchan [0079]-[0080]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (WO 2011/043772) in view of Kuge et al. (US 2019/0014464) further in view of Zhang (US 2016/0007193).
Claim 4, Buckley-Kuge teaches the one or more service networks, the connectivity network (see above) and the one or more service networks are respectively associated with different services (e.g. Buckley p. 5 ll. 1-6, ll. 24-26, p. 7 ll. 29-p. 8 ll. 2) and does not appear to explicitly teach but Zhang teaches a virtual network that is at least partially established in the connectivity network (e.g. [0036]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Zhang into the invention of Buckley-Kuge, and the motivation for such an implementation would be for the purpose of providing multi-level access protection along a bearer path (Zhang [0038]).
Claims 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (WO 2011/043772) in view of Kuge et al. (US 2019/0014464) further in view of Rajadurai et al. (US 2013/0080782).
Claim 6, Buckley-Kuge teaches protect packets received from or transmitted to a plurality of packet data gateways respectively associated with the one or more service networks (see above) and does not appear to explicitly teach but Rajadurai teaches utilizing a plurality of user plane (UP) security contexts to protect packets (e.g. [0032], [0034], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Rajadurai into the invention of Buckley-Kuge, and the motivation for such an implementation would be for the purpose of message protection (Rajadurai [0032]).
Claim 7, Buckley-Kuge-Rajadurai teaches wherein the protecting the packets comprises at least one of: encrypting the packets; integrity protecting the packets; or encrypting and integrity protecting the packets (e.g. Buckley p. 15 ll. 19-21, p. 15 ll. 28-p. 16 ll. 1; Kuge [0308], [0326], [0389]; Rajadurai [0033]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (WO 2011/043772) in view of Anchan et al. (US 2014/0064209).
Claim 10, Buckley teaches receiving a message from the client device, wherein the message destined to the service networks (e.g. figs. 1-2) and does not appear to explicitly teach but Anchan teaches the message encapsulates another message (e.g. [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Anchan into the invention of Buckley, and the motivation for such an implementation would be for the purpose of providing and managing always-on service (Anchan [0079]-[0080]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (WO 2011/043772) in view of in view of Zhang (US 2016/0007193).
Claim 14, Buckley teaches the connection and the connectivity network (see above) and does not appear to explicitly teach but Zhang teaches a virtual network that is at least partially established in the connectivity network (e.g. [0036]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Zhang into the invention of Buckley, and the motivation for such an implementation would be for the purpose of providing multi-level access protection along a bearer path (Zhang [0038]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (WO 2011/043772) in view of Baghel et al. (US 2016/0044567).
Claim 15, Buckley teaches wherein the service context is associated with a tag (e.g. fig. 11A, p. 13 ll. 1-3, 20-22) and does not appear to explicitly teach but Baghel teaches virtual Evolved Packet System (EPS) Session Management. (e.g. [0084])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Baghel into the invention of Buckley, and the motivation for such an implementation would be for the purpose of reducing or minimize degradation of quality of experience when a WTRU is offloaded to WLAN (Baghel [0084]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley et al. (WO 2011/043772).
Claim 8, Buckley teaches: 
A method of operating a network node of a connectivity network, comprising:
establishing a first connection with a client device based on a connectivity credential; (e.g. fig. 1, p. 7, "When UE 202 is switched on and detects an LTE network, it first registers with MME 108 over the LTE access network. The MME uses the S6a interface to HLR/HSS 114 to retrieve the subscriber data required for authenticating and managing the user" p. 8, "MME 108 sends a challenge or user authentication request 302 to UE 202 that includes suitable information…An authentication response 304 is generated by the UE device toward MME 108…UTRAN Ciphering Key (Ck), an Integrity Key (Ik) and an Access Security Management Entity (ASME) Key (KAsME)" p. 9, "A security context established between UE 202 and MME 108 is referred to as EPC context 404 which involves creation/generation, storage and management of context specific authentication keys")
establishing a connectivity context corresponding to the first connection; (e.g. fig. 1, p. 9, "A security context established between UE 202 and MME 108 is referred to as EPC context 404 which involves creation/generation, storage and management of context specific authentication keys")
receiving a request, from the client device, to establish connection with one or more service networks; and (e.g. fig. 1, p. 5, "an access network controller 112 that is adapted to facilitate interfacing between the LTE/EPC architecture 102 and one or more legacy telecommunications networks 104…when UE 106A is desirous of consuming existing telecommunications services hosted by such legacy networks. By way of example, legacy telecommunications infrastructure network 104 is operable to provide services such as voice, Short Messaging Service (SMS), etcetera, and is exemplified by a Global System for Mobile Communications (GSM) network 115 and a UMTS network 117…circuit-switched (CS) services such as, e.g., voice services are provided to an LTE UE device via LTE access" p. 7-8, "After registering with the LTE network, UE 202 then establishes a connection to the VANC…UE 202 establishes a secure tunnel (referred to as IP Security or IPSec tunnel) over the LTE radio network through the LTE core…VANC authenticates the user based on the relevant authentication information stored in HLR/HSS 114, which is accessed over the D' interface. Additionally, with respect to consuming CS services, e.g., Teleservices, UE 202 registers with the GSM or UMTS MSC through the secure tunnel and VANC 112…a UE device in VoLGA architecture needs to authenticate with the network environment a number of times before service is granted…the UE is first authenticated with LTE/MME, then with the VANC and then with the MSC" p. 9, "…a suitable network node 320 (i.e., a Visitor Location Register (VLR) or a Serving GPRS Serving Node (SGSN)) sends a challenge or user authentication request 322 to UE 202 that includes suitable information…such as Ck, Ik and GSM Ciphering Key (Kc) are stored in the USIM...With respect to establishing an IPSec Tunnel between UE 202 and VANC 108, an Extensible Authentication Protocol for Authentication and Key Assignment (EAP-AK.A) as described in RFC 4187 is used for authentication and session key distribution. The security context associated with this process may be referred to as IPSec Tunnel context")
establishing a plurality of second connections with the service networks respectively for the client device, utilizing the network node as a proxy, wherein the network node comprises a host mobility management entity (HMME). (e.g. fig. 1, 2, p. 7, " When UE 202 is switched on and detects an LTE network, it first registers with MME 108 over the LTE access network. The MME uses the S6a interface to HLR/HSS 114 to retrieve the subscriber data required for authenticating and managing the user. After registering with the LTE network, UE 202 then establishes a connection to the VANC…UE 202 establishes a secure tunnel (referred to as IP Security or IPSec tunnel) over the LTE radio network through the LTE core…VANC authenticates the user based on the relevant authentication information stored in HLR/HSS 114, which is accessed over the D' interface. Additionally, with respect to consuming CS services, e.g., Teleservices, UE 202 registers with the GSM or UMTS MSC through the secure tunnel and VANC 112…a UE device in VoLGA architecture needs to authenticate with the network environment a number of times before service is granted…the UE is first authenticated with LTE/MME, then with the VANC and then with the MSC" p. 9-10, "a suitable network node 320 (i.e., a Visitor Location Register (VLR) or a Serving GPRS Serving Node (SGSN)) sends a challenge or user authentication request 322 to UE 202 that includes suitable information…An authentication response 324 is generated by the UE device 202 toward network node 320…appropriate keys such as Ck, Ik and GSM Ciphering Key (Kc) are stored in the USIM…multiple security context…A security context established between UE 202 and MME 108 is referred to as EPC context…With respect to establishing an IPSec Tunnel between UE 202 and VANC 108, an Extensible Authentication Protocol for Authentication and Key Assignment (EAP-AK.A) as described in RFC 4187 is used for authentication and session key distribution. The security context associated with this process may be referred to as IPSec Tunnel context…Another security context may be established when traditional CS services are being accessed…such a context may be formed between UE 202 and MSC 402…thereby giving rise to a GERAN security context or a UTRAN security context, respectively")
Claim 9, Buckley teaches wherein the second connections comprise IP Security (IPSec) tunnels (e.g. p. 7 ll. 25-27).
Claim 11, this claim is directed to a method containing similar limitations as recited in claim 8 and is rejected for similar rationale.
Claim 12, Buckley teaches wherein the service context is established based on a credential associated with the connection. (e.g. p. 7 ll. 25-p. 8 ll. 2).
Claim 13, Buckley teaches wherein the connection comprises an IP Security (lPSec) tunnel via the network node of the connectivity network. (e.g. p. 7 ll. 15-18, 25-27).
Conclusion
39.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0325267 discloses a method for wireless communication are in which a communication event is detected, one or more aspects of the detected communication event are analyzed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436